              Case 1:21-cv-03153-KNF Document 40 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 ANDY ROSA,                                                      :
                                   Plaintiff,                    :          ORDER
                                                                  :
                   -against-                                     :     21-CV-3153 (KNF)

THE CHARITABLE TRUCKING CO., VICTORIE
EXPRESS INC., and ALEXANDRU ROBU.,                               :
                                                                 :
                                      Defendants.                :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held on August 31, 2021, with counsel to the respective parties.

Based on the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery, of whatever nature, be initiated so as to be completed on or before

                  March 15, 2022;

         2.       the last date on which to amend pleadings will be October 8, 2021. Any amendment

                  sought after that date will be evaluated under Fed. R. Civ. P. 16(b)(4);

         3.       the last date on which to join additional parties will be October 8, 2021. Any request

                  to join additional parties made after that date will be evaluated under Fed. R. Civ. P.

                  16(b)(4);

         4.       any dispositive motion shall be filed on or before April 15, 2022;

         5.        the response to any such motion and any reply shall be made in accordance with

                  Local Civil Rule 6.1 of this court; and

         6.       if no dispositive motion is made, the parties shall submit their joint pretrial order to

                  the Court on or before April 15, 2022. That document must conform to the
            Case 1:21-cv-03153-KNF Document 40 Filed 09/01/21 Page 2 of 2




                requirements for such an order that are found in the Court’s Individual Rules of

Practice.

Dated: New York, New York                              SO ORDERED:
       September 1, 2021




                                                  2
